326 S.W.2d 606 (1959)
TEXAS EMPLOYERS' INSURANCE ASS'N, Appellant,
v.
Warren C. SCROGGINS, Appellee.
No. 7172.
Court of Civil Appeals of Texas, Texarkana.
June 16, 1959.
Otto A. Ritter, Kenley, Sharp, Ritter & Boyland, Longview, for appellant.
William A. Badders, Fulmer, Fairchild & Badders, Nacogdoches, for appellee.
DAVIS, Justice.
Plaintiff-appellee sued appellant-defendant in the District Court of Panola County. He employed the law firm of Fulmer, Fairchild & Badders to represent him and in the trial of the case he recovered a judgment. The judgment recited that a part of same was to be paid to the attorneys. Since the transcript has been filed in this Court, appellant has filed a motion suggesting that the judgment of the trial court appealed from is null and void for the reason that the Honorable Ward Chandler is a first cousin to the wife of the Honorable Verniers Fulmer. To this motion is attached an affidavit by the Honorable Ward Chandler verifying such fact.
This case comes squarely within the relationship prohibited by Sec. 11, Art. 5, *607 of the Constitution of this State, Vernon's Ann.St., and the violation of Art. 15 of Revised Civil Statutes of Texas, and Postal Mutual Indemnity Co. v. Ellis, 140 Tex. 570, 169 S.W.2d 482. It will not be necessary to discuss the facts further than to say that the degree of relationship comes within the prohibited degree because of the Workmen's Compensation Act, Vernon's Annotated Civil Statutes, art. 8306 et seq. and the further fact that the attorney's fee was awarded in the judgment.
The judgment of the trial court is reversed and the cause is remanded for a new trial.